Title: To George Washington from George Clinton, 16 January 1783
From: Clinton, George
To: Washington, George


                        
                            SirPokeepsie 16th January 1783
                        
                        On my Return from Kingston Yesterday I was honored with your Excellency’s Letter of the 14th Instant accompanied by one from Major Talmage. You may be assured Sir of my chearful Concurrence in every Measure which may be necessary to prevent the dangerous Intercourse with the Enemy mentioned by Major Talmage—Six only of the Number of Cruizers in the Sound have received their Commissions from me & my principal Inducement to issue these was that they might serve as a Check on the illicit Trade which prevailed by Way of the Sound with the Enemy, and as a Protection to the peaceable Inhabitants of Long-Island against the Enormities committed upon them by the Crews of other Boats—I have furnished Major Talmage with a List of their Names and should it appear that any of them have prostituted their Commissions to the Base Purposes which they were intended to prevent I shall not fail to recall them and bring the Author to Punishment. I have the Honor to be with the highest sentiments of Respect & Esteem Your Excellencys Most Obedt Servant
                        
                            Geo: Clinton
                        
                    P.S. On Monday next I shall return to Kingston where your Excellency will be pleased to direct any Commands you may have for me.